717 So. 2d 1056 (1998)
Tim PALETTI and Mark Paletti, Petitioners,
v.
Richard CORBIN, et al., Respondents.
No. 98-1775.
District Court of Appeal of Florida, First District.
August 13, 1998.
Rehearing Denied October 1, 1998.
Gary S. Edinger, Gainesville, for petitioner Timothy A. Paletti.
John A. Barley, of John A. Barley & Associates, Tallahassee, for intervenor Yellow Jacket Marina, Inc.
PER CURIAM.
In a timely motion, petitioner Tim Paletti sought the disqualification of Acting Circuit Judge David E. Bembry on grounds of bias. We find that the facts of that motion, taken as true as they must be pursuant to Florida Rule of Judicial Administration 2.160(f), were sufficient to establish that a reasonably prudent person would fear that he would not receive a fair and impartial hearing before the judge. Denial of the motion was therefore error and we grant the petition for writ of prohibition, directing Judge Bembry to *1057 enter an order of recusal from further presiding over the cause in the lower tribunal.
PETITION GRANTED.
JOANOS and DAVIS, JJ., and SHIVERS, DOUGLASS B., Senior Judge, concur.